Title: From Alexander Hamilton to Major General Nathanael Greene, [25 July 1779]
From: Hamilton, Alexander
To: Greene, Nathanael


[West Point, July 25, 1779]
Points submitted to the consideration of the Council—


Our force stated at
10.300


The enemys at
12.000



—At stoney Point—1300 
  Verplanks— 700 2000—

Main body at Philips &c—
Questions—What general dispisition of our army should be made—Whether any and what Offensive movements can be undertaken against the enemy at the present juncture?—
Whether the muster Masters department is necessary?
Whether they ought to [be] allowed what they claim?
What new regulations may be necessary?
What is to be done in consequence of Morgan’s complaint against Shippen referred to the General by Congress? Is he to be arrested immedeately or not? Can he be tried immediately or not?
AH
The bearer brings a Fiddle for Claybourne
